Citation Nr: 1115299	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to November 1979, and from December 1990 to June 1991.  He also had service in the U.S. Army National Guard of Iowa.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) and Board remand.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2009, the Board remanded the Veteran's claim for entitlement to a TDIU to the RO with instructions to provide the Veteran with a letter satisfying the duty to notify requirements with respect to his claim, and to have the Veteran undergo a VA examination to determine the effects of his service-connected disorders on his ability to work.  However, a review of the claims file reflects that the RO has failed to comply with all of the remand directives contained in the October 2009 Board remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, while the Veteran's claims file reflects that the RO notified him that the VA Medical Center would contact him to schedule an examination, and that examinations were scheduled both in January 2010 and in March 2010, the claims file does not contain evidence showing that the Veteran was ever notified of the VA examinations scheduled in January and March or that he failed to report for any of those examinations, which was specifically requested by the Board in the October 2009 remand.  Thus, the Veteran must be provided with a new VA examination to determine the effects of his service-connected disabilities on his ability to work.  Notice of the examination must be sent to the Veteran at his last known address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the RO must ensure that this information is documented in the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with an examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


